Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	The Examiner’s previous rejection over Nakata and Daimon was predicated on each of these having disclosed a comparable composition to that previous claimed comprising component (B-1).  Claim 1 has since been amended to include the subject matter of each of claims 2 to 5 and, further, now mandates the presence of (B-2).  Additionally, it is stipulated that, where (B-1) is absent, (B-2) must contain not only imide residues in the backbone but also maleimide groups at terminal positions or pendant thereto.
	An updated/modified survey of the prior art including structure searches of polyimide-siloxanes within the scope of (B-2) as claimed, did not produce any additional references more germane than those already or record.  CN 101121819 is of interest for its description of polyimides comprising imide groups in-chain and at the maleimide groups at the termini but otherwise bears little resemblance to the claimed composition.  Other documents of note are Aisaka et al., JP 2011-256372 and U.S. 2012/0285721, and Kosakai et al., JP 2008-138124.  All of them are, however, deficient at least insofar as they fail to teach component (B-2).
	The references cited herein and during this prosectution are regarded as the most germane available.  Inasmuch as they fail to even render obvious the instant invention, claims 1, 6, 11, and 16-24 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 5, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765